—Judgments, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered November 15, 2000, as amended December 21, 2000, convicting defendant, upon his pleas of guilty, of attempted criminal possession of a controlled substance in the fifth degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
Since defendant never moved to withdraw his pleas, his claim that he was improperly induced to enter the pleas by an alleged threat of a higher sentence is not preserved, and we decline to review it in the interest of justice (see, People v Ali, 96 NY2d 840; People v Gil, 291 AD2d 217). Were we to review this claim, we would find that there was nothing coercive about the court’s mention of the scope of sentencing in the event of a conviction after trial, which was made after defendant had already made clear that he had discussed the matter with his attorney and intended to plead guilty (see, People v Lewis, 243 AD2d 402, lv denied 91 NY2d 974).
Defendant’s valid waiver of his right to appeal forecloses review of his excessive sentence claim. In any event, we perceive no basis for a reduction of sentence. Concur—Nardelli, J.P., Tom, Rosenberger, Wallach and Friedman, JJ.